EXECUTION VERSION


FOURTH AMENDMENT TO CREDIT AGREEMENT


THIS FOURTH AMENDMENT TO CREDIT AGREEMENT, dated as of August 29, 2017 (this
“Amendment”), is entered into among Molina Healthcare, Inc., a Delaware
corporation (the “Borrower”), the Guarantors party hereto, the Lenders party
hereto, and SunTrust Bank, in its capacity as Administrative Agent (the
“Administrative Agent”). Capitalized terms used herein and not otherwise defined
shall have the meanings ascribed thereto in the Credit Agreement (as defined
below).


RECITALS


WHEREAS, the Borrower, the Guarantors, the Lenders and the Administrative Agent
are parties to that certain Credit Agreement, dated as of June 12, 2015 (as
amended, restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”); and


WHEREAS, the Borrower has requested, and the Required Lenders have agreed, to
amend the Credit Agreement as set forth herein.
NOW, THEREFORE, in consideration of the agreements contained herein and in the
Credit Agreement, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:


AGREEMENT


1.    Amendments to the Credit Agreement.


1.1    The definition of Consolidated Adjusted EBITDA in Section 1.1 of the
Credit Agreement is amended to read as follows:


“Consolidated Adjusted EBITDA”  shall mean, for the Borrower and its Restricted
Subsidiaries for any period, determined on a consolidated basis, an amount equal
to the sum of (a) Consolidated Net Income for such period plus (b) to the extent
deducted in determining Consolidated Net Income for such period, without
duplication, (i) Consolidated Interest Expense for such period, (ii) income tax
expense for such period (other than any income tax, including any portion of the
Health Insurance Providers Fee imposed by Section 9010 of the ACA, which is
subject to indemnification or reimbursement from any Person other than the
Borrower or any of its Restricted Subsidiaries), (iii) depreciation and
amortization for such period, (iv) non-cash charges associated with stock-based
compensation expenses pursuant to the financial reporting guidance of the
Financial Accounting Standards Board concerning stock-based compensation as in
effect from time to time, (v) any costs and synergies directly attributable to
any Permitted Acquisition that occurred during such period (calculated on a
basis that is consistent with Regulation S-X under the Securities Act of 1933)
which are reflective of actual or reasonably anticipated and factually
supportable synergies and cost savings expected to be realized or achieved in
the twelve months following such Permitted Acquisition; provided, however, that
for purposes of calculating Consolidated Adjusted EBITDA for any period, any
such adjustments made pursuant to this clause (v) shall not increase
Consolidated Adjusted EBITDA by more than 20% of Consolidated Adjusted EBITDA
for such period as calculated before giving effect to any such adjustments in
this clause (v) and any adjustments in clauses (vii) – (ix), (vi) other
extraordinary or non-recurring non-cash expenses (including any expenses as a
result of any premium deficiency reserve, goodwill impairment or impairment of
intangible assets, including, without limitation, impairment of capitalized
software), (vii) cash costs and expenses for such period in connection with the
implementation of the comprehensive restructuring and improvement plan further
described as the “Restructuring Plan” in the Borrower’s press release dated
August 2, 2017; provided, that the aggregate amount of all such costs and







--------------------------------------------------------------------------------




expenses added back pursuant to this clause (vii) shall not exceed $175,000,000
during the term of this Agreement, (viii) cash costs and expenses and “run rate”
cost savings related to corporate restructuring or improvement plans not
identified in clause (vii) above incurred in such period; provided, that, such
“run rate” cost savings are certified by the Borrower’s chief financial officer;
and provided, further, that, (A) such cost savings have resulted from actions
taken by the Borrower and its Restricted Subsidiaries and are factually
supportable and reasonably likely to result in cost savings to be realized or
achieved in the twelve months following such action and (B) for purposes of
calculating Consolidated Adjusted EBITDA for any period, any such adjustments
made pursuant to this clause (viii) shall not increase Consolidated Adjusted
EBITDA by more than 10% of Consolidated Adjusted EBITDA for such period as
calculated before giving effect to any such adjustments in this clause (viii)
and any adjustments in clauses (vii) and (ix), and (ix) “run rate” cost savings
during such period in connection with any other corporate restructuring or
improvement plans (including the restructuring plan identified in clause (vii)
above); provided, that (A) such savings have resulted from actions taken by the
Borrower and its Restricted Subsidiaries and are factually supportable and
reasonably likely to result in cost savings to be realized or achieved in the
twelve months following such action and (B) the aggregate amount added back
pursuant to this clause (ix) shall not exceed, (1) $200,000,000, for any period
ending September 30, 2017, December 31, 2017 and March 31, 2018, (2)
$150,000,000, for the period ending June 30, 2018, (3) $100,000,000, for the
period ending September 30, 2018, (4) $50,000,000, for the period ending
December 31, 2018 and (5) $0, for each period ending March 31, 2019 and
thereafter plus (c) the ACA Adjustment for such period; provided, however, that
for purposes of calculating Consolidated Adjusted EBITDA for any period, any
such adjustments made pursuant to this clause (c) shall not exceed $170 million
less (i) the amount of any payments described in clause (a) of the definition of
ACA Adjustments and (ii) the amount of any allowable costs described in clause
(c) of the definition of ACA Adjustments minus (d) to the extent added in
Consolidated Net Income, any extraordinary or non-recurring non-cash income
(including as a result of any premium deficiency reserve related to any health
plan operated by the Borrower or any of its Restricted Subsidiaries). For
purposes of clarification, no Risk Corridor Payments received by the Borrower or
any of its Restricted Subsidiaries shall be included in the calculation of
Consolidated Adjusted EBITDA other than to the extent set forth in the
definition of ACA Adjustments.


1.2    The definition of “Consolidated Interest Coverage Ratio” in Section 1.1
of the Credit Agreement is amended by adding “paid in cash” after “Consolidated
Interest Expense” in clause (b) thereof.


2.    Effectiveness; Conditions Precedent. This Amendment shall be effective as
of the date on which all of the conditions set forth in this Section 2 have been
satisfied:


(a)    receipt by the Administrative Agent of this Amendment, duly executed by
the Borrower, the Guarantors, the Required Lenders and the Administrative Agent;
and


(b)    the Borrower shall have paid to the Administrative Agent, for the account
of each Lender that approves this Amendment, a fee of 20 basis points (0.20%) on
the amount of the Revolving Commitment of such Lender.
3.    Amendment is a “Loan Document”. This Amendment shall be deemed to be, and
is, a Loan Document and all references to a “Loan Document” in the Credit
Agreement and the other Loan Documents (including, without limitation, all such
references in the representations and warranties in the Credit Agreement and the
other Loan Documents) shall be deemed to include this Amendment.


4.    Representations and Warranties; No Default. Each Loan Party hereby
represents and warrants to the Administrative Agent, each Lender, the Swingline
Lender and the Issuing Bank that, (a) the


2





--------------------------------------------------------------------------------




representations and warranties of each Loan Party contained in the Credit
Agreement, any other Loan Document, or any document furnished at any time under
or in connection with the Credit Agreement or any other Loan Document, are true
and correct in all material respects (other than any representation and warranty
that is expressly qualified by materiality, in which case such representation
and warranty is true and correct in all respects) on and as of the date hereof,
except to the extent that such representations and warranties specifically refer
to an earlier date, in which case they are true and correct in all material
respects (other than any representation and warranty that is expressly qualified
by materiality, in which case such representation and warranty is true and
correct in all respects) as of such earlier date and (b) no Default or Event of
Default exists.


5.    Reaffirmation of Obligations. Each Loan Party (a) acknowledges and
consents to all of the terms and conditions of this Amendment, (b) affirms all
of its obligations under the Loan Documents (as amended by this Amendment) and
(c) agrees that this Amendment and all documents, agreements and instruments
executed in connection with this Amendment do not operate to reduce or discharge
such Loan Party’s obligations under the Loan Documents (except to the extent
such obligations are modified pursuant to this Amendment).


6.    No Other Changes. Except as modified hereby, all of the terms and
provisions of the Loan Documents shall remain in full force and effect and
nothing herein shall limit or waive any right, power or remedy of the
Administrative Agent or the Lenders under the Loan Documents.


7.    Counterparts; Delivery. This Amendment may be executed in counterparts,
and all of said counterparts taken together shall be deemed to constitute one
and the same instrument. Delivery of an executed counterpart of a signature page
of this Amendment by facsimile transmission or by any other electronic imaging
means (including .pdf), shall be effective as delivery of a manually executed
counterpart of this Amendment.


8.    Fees and Expenses. The Borrower agrees to pay all reasonable out-of-pocket
fees and expenses of the Administrative Agent in connection with the
preparation, execution and delivery of this Amendment, including without
limitation the reasonable fees and expenses of Moore & Van Allen, PLLC, counsel
to the Administrative Agent.


9.    Governing Law. THIS AMENDMENT AND ANY CLAIMS, CONTROVERSY, DISPUTE OR
CAUSE OF ACTION (WHETHER IN CONTRACT OR TORT OR OTHERWISE) BASED UPON, ARISING
OUT OF OR RELATING TO THIS AMENDMENT AND THE TRANSACTIONS CONTEMPLATED HEREBY
SHALL BE CONSTRUED IN ACCORDANCE WITH AND BE GOVERNED BY THE LAW (WITHOUT GIVING
EFFECT TO THE CONFLICT OF LAW PRINCIPLES THEREOF EXCEPT FOR SECTIONS 5-1401 AND
5-1402 OF THE NEW YORK GENERAL OBLIGATIONS LAW) OF THE STATE OF NEW YORK.


[SIGNATURE PAGES FOLLOW]




3





--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the parties hereto have caused this Fourth Amendment to
Credit Agreement to be duly executed as of the date first above written.
BORROWER:
 
 
MOLINA HEALTHCARE, INC.
 
 
 
 
a Delaware corporation
 
 
 
 
 
 
 
 
 
 
By:
 
 
 
 
 
Name:
Joseph W. White
 
 
 
 
Title:
CFO/Interim President and CEO
 
 
 
 
 
 
 
GUARANTORS:
 
 
MOLINA INFORMATION SYSTEMS, LLC,
 
 
 
 
a California limited liability company
 
 
 
 
 
 
 
 
 
 
By:
 
 
 
 
 
Name:
Joseph W. White
 
 
 
 
Title:
CFO/Interim President and CEO
 
 
 
 
 
 
 
 
 
 
MOLINA PATHWAYS, LLC,
 
 
 
 
a Delaware limited liability company
 
 
 
 
 
 
 
 
 
 
By:
 
 
 
 
 
Name:
Joseph W. White
 
 
 
 
Title:
CFO/Interim President and CEO
 
 
 
 
 
 
 
 
 
 
PATHWAYS HEALTH AND COMMUNITY SUPPORT LLC,
 
 
 
 
a Delaware limited liability company
 
 
 
 
 
 
 
 
 
 
By:
 
 
 
 
 
Name:
Joseph W. White
 
 
 
 
Title:
CFO/Interim President and CEO
 







MOLINA HEALTHCARE, INC.
FOURTH AMENDMENT TO CREDIT AGREEMENT





--------------------------------------------------------------------------------





ADMINISTRATIVE
 
 
SUNTRUST BANK,
 
AGENT:
 
 
as Administrative Agent
 
 
 
 
 
 
 
 
 
 
By:
 
 
 
 
 
Name:
Katherine Bass
 
 
 
 
Title:
Director
 
 
 
 
 
 
 
LENDERS:
 
 
SUNTRUST BANK,
 
 
 
 
as Issuing Bank, as Swingline Lender and as a Lender
 
 
 
 
 
 
 
 
 
 
By:
 
 
 
 
 
Name:
Katherine Bass
 
 
 
 
Title:
Director
 
 
 
 
 
 
 
 
 
 
BANK OF AMERICA, N.A.
 
 
 
 
 
 
 
 
 
 
By:
 
 
 
 
 
Name:
Yinghua Zhang
 
 
 
 
Title:
Director
 
 
 
 
 
 
 
 
 
 
WELLS FARGO BANK, NATIONAL ASSOCIATION
 
 
 
 
 
 
 
 
 
 
By:
 
 
 
 
 
Name:
Tim Gannon
 
 
 
 
Title:
Managing Director
 
 
 
 
 
 
 
 
 
 
BOKF, N.A. dba BANK OF ALBUQUERQUE
 
 
 
 
 
 
 
 
 
 
By:
 
 
 
 
 
Name:
Clint Miller
 
 
 
 
Title:
AVP, Healthcare Banking
 
 
 
 
 
 
 
 
 
 
EAST WEST BANK
 
 
 
 
 
 
 
 
 
 
By:
 
 
 
 
 
Name:
Daniel Mai
 
 
 
 
Title:
VP & Portfolio Manager
 
 
 
 
 
 
 
 
 
 
MUFG UNION BANK, N.A.
 
 
 
 
 
 
 
 
 
 
By:
 
 
 
 
 
Name:
Tueta Ghilaga
 
 
 
 
Title:
Director
 
 
 
 
 
 
 
 
 
 
 
[Signature pages continue]
 



MOLINA HEALTHCARE, INC.
FOURTH AMENDMENT TO CREDIT AGREEMENT





--------------------------------------------------------------------------------




 
 
 
UBS AG, STAMFORD BRANCH
 
 
 
 
 
 
 
 
 
 
By:
 
 
 
 
 
Name:
Craig Pearson
 
 
 
 
Title:
Associate Director
 
 
 
 
 
 
 
 
 
 
By:
 
 
 
 
 
Name:
Darlene Arias
 
 
 
 
Title:
Director
 
 
 
 
 
 
 
 
 
 
U.S. BANK NATIONAL ASSOCIATION
 
 
 
 
 
 
 
 
 
 
By:
 
 
 
 
 
Name:
David C. Mruk
 
 
 
 
Title:
SVP
 
 
 
 
 
 
 
 
 
 
BARCLAYS BANK PLC
 
 
 
 
 
 
 
 
 
 
By:
 
 
 
 
 
Name:
Jake Lam
 
 
 
 
Title:
Assistant Vice President
 
 
 
 
 
 
 
 
 
 
JPMORGAN CHASE BANK, N.A.
 
 
 
 
 
 
 
 
 
 
By:
 
 
 
 
 
Name:
Hector J. Varona
 
 
 
 
Title:
Executive Director
 
 
 
 
 
 
 
 
 
 
MORGAN STANLEY SENIOR FUNDING, INC.
 
 
 
 
 
 
 
 
 
 
By:
 
 
 
 
 
Name:
Cindy Tse
 
 
 
 
Title:
Authorized Signatory
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 





MOLINA HEALTHCARE, INC.
FOURTH AMENDMENT TO CREDIT AGREEMENT



